Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 9/30/20 are acknowledged.  

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,
discovering via a layer 2 neighbor discovery protocol, by a processing resource of a
network device within a secure domain, device information associated with a peer network
device in an untrusted domain, wherein a first interface of the network device is directly
connected to a first interface of the peer network device;

while allowing at least some network traffic to continue to be transmitted through the
first interface, authenticating, by the processing resource, the peer network device;

when the peer network device is successfully authenticated, establishing, by the
processing resource, a secure session between the network device and the peer network
device over a first link coupling the first interface of the network device to the first interface
of the peer network device; and

allowing, by the processing resource, the first link to operate as part of a single
aggregated logical link including a second link coupling a second interface of the network
device to a second interface of the peer network device.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al., 20200313972 discloses,
[0019] Various embodiments are described, wherein filtering the ports includes removing all IP-IP connected ports in a discovery group which have link layer discovery protocol (LLDP) peer ports.  [0022] Various embodiments are described, wherein verifying identified IP-optical links includes tracing the IP-optical-IP path and comparing the traced IP-optical-IP path with the corresponding LLDP/IGP session between the indirectly connected IP nodes.  [0023] Various embodiments are described, wherein verifying the manually added IP-Optical links to the SDN controller by tracing the IP-Optical-IP path with the corresponding LLD/IGP session between the indirectly connected IP nodes.  [0028] Various embodiments are described, wherein filtering the ports includes removing all IP-IP connected ports in a discovery group which have link layer discovery protocol (LLDP) peer ports.  [0031] Various embodiments are described, wherein verifying identified IP-optical links includes tracing the IP-optical-IP path and comparing the traced IP-optical-IP path with the corresponding LLDP/IGP session between the indirectly connected IP nodes.  [0032] Various embodiments are described, wherein verifying the manually added IP-Optical links to the SDN controller by tracing the IP-Optical-IP path with the corresponding LLD/IGP session between the indirectly connected IP nodes.  [0034] Various embodiments are described, wherein filtering the ports includes removing all IP-IP connected ports in a discovery group which have link layer discovery protocol (LLDP) peer ports.  [0036] In typical communication networks optical devices are transparent to routers and switches. Routers and switches work at layer 3 and Layer 2 respectively. Whereas optical devices work at layer 1. As for the open systems interconnection (OSI) layer abstraction concept, traditional optical devices were designed to not to snoop the Layer 2 content of switches/routers. Because of this traditional design, optical devices cannot understand the layer 2 link layer discovery protocol (LLDP). It transparently passes on the LLDP packets considering it as payload data.  [0053] In filtering part 1 122, 132, 142 all the ports which have zero traffic may be filtered out, because a heuristic algorithm cannot be applied to identify the connecting peer cross domain ports which do not have traffic, and such ports are not of interest for the cross domain SDN until the port sends traffic. 

Devaraj et al., 2021/0352013 discloses
[0073] At operation 602, the data network controller can communicate with the network fabric to discover or otherwise learn about device class information for host machines in the data network such as phones, cameras, etc. As explained above, in an EVPN environment, the control plane is distributed across all switches in a leaf-spine topology. The data network controller appears as an EVPN-speaking node in the leaf-spine domain and thus can receive data from a VTEP about host machines behind the VTEP. Host machines might include a voice over IP (VOIP) capability, an IP camera, and so on. As such, host machines having certain types of devices or capabilities can be learned by the data network controller using protocols such as the Link Layer Discovery Protocol (LLDP) to advertise information about themselves (e.g., configuration information, device capabilities, etc.) to other devices on the network. The information can be signaled to the data network controller using EVPN or any other suitable messaging protocol.  [0094] In accordance with the present disclosure, a network device includes one or more computer processors, a memory, and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to receive a plurality of ACL rules from a controller that is separate from the network device; selectively program the plurality of ACL rules in the memory of the network device, wherein an ACL rule in the plurality of ACL rules is programmed when the ACL rule targets data packets sent from a computer that is deemed to be local to the network device; and send at least some of the ACL rules in the plurality of ACL rules to a peer network device.  [0102] In some embodiments, the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to send at least some of the ACL rules in the plurality of ACL rules to a peer network device.  [0107] In accordance with the present disclosure, a method in a network switch comprises receiving a plurality of ACL rules from a controller that is separate from the network switch; for each ACL rule in the plurality of ACL rules, autonomously programming the ACL rule in a memory of the network switch when the ACL rule targets data packets sent from a computer that is deemed to be local to the network switch; and sending at least some of the ACL rules in the plurality of ACL rules to a peer network switch.  

Kumar, Devaraj and the additional art of record do not at least teach or suggest allowing, by the processing resource, the first link to operate as part of a single aggregated logical link including a second link coupling a second interface of the network device to a second interface of the peer network device.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claim 10 recite similar subject matter. Consequently, independent claims 1 and 10 and their respective dependent claims, 2-9, 11-18 are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496